           Case: 2:18-cv-01060-EAS-EPD Doc #: 137-6 Filed: 02/18/21 Page: 1 of 2 PAGEID #: 3081

                                                                                   Pilya Aff.
                                                                                     Ex. 4




PIS TMK 002149                               S.D. Ohio #2:18-cv-1060                              03/03/2019
           Case: 2:18-cv-01060-EAS-EPD Doc #: 137-6 Filed: 02/18/21 Page: 2 of 2 PAGEID #: 3082




PIS TMK 002150                               S.D. Ohio #2:18-cv-1060                              03/03/2019
